Case 2:21-cv-04785-MWF-AGR Document 20 Filed 08/04/21 Page 1 of 3 Page ID #:318


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

  Case No. CV 21-4785-MWF (AGRx)                              Date: August 4, 2021
  Title: Jason Alan v. Trans Union LLC et al.
  Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

            Deputy Clerk:                            Court Reporter:
            Rita Sanchez                             Not Reported

            Attorneys Present for Plaintiff:         Attorneys Present for Defendant:
            None Present                             None Present

  Proceedings (In Chambers): ORDER DENYING MOTION FOR REMAND AND
                             REQUEST FOR SANCTIONS [9]

       Before the Court is pro se Plaintiff Jason Alan’s Motion for Remand and
  Request for Sanctions (the “Motion”), filed on June 30, 2021. (Docket No. 9).
  Defendant Trans Union LLC (“Trans Union”) filed an opposition on July 12, 2021.
  (Docket No. 13). Plaintiff filed an untimely reply on July 27, 2021. (Docket No. 19).

         The Motion was noticed to be heard on August 2, 2021. The Court read and
  considered the papers on the Motion, deemed the matter appropriate for decision
  without oral argument, and therefore VACATED the hearing. See Fed. R. Civ. P.
  78(b); Local Rule 7-15. Vacating the hearing is also consistent with General Order 21-
  08 arising from the COVID-19 pandemic.

         For the reasons discussed below, the Motion to Remand is DENIED. The Court
  has diversity jurisdiction over the action because the parties are citizens of different
  states and it is clear from the face of the Complaint that the amount in controversy
  exceeds $75,000.

        On May 7, 2021, Plaintiff commenced this action in Ventura County Superior
  Court. (Notice of Removal (“NoR”), Ex. A (“Complaint”) (Docket No. 1-1)).

         The Complaint generally alleges that Trans Union acted unlawfully in response
  to Plaintiff’s attempt to dispute inaccurate information on Plaintiff’s credit report.
  (Complaint ¶¶ 7-22). Plaintiff alleges two state law claims against Defendant Trans
  Union: (1) breach of contract; and (2) fraud. (Id. ¶¶ 23-34).
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              1
Case 2:21-cv-04785-MWF-AGR Document 20 Filed 08/04/21 Page 2 of 3 Page ID #:319


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. CV 21-4785-MWF (AGRx)                               Date: August 4, 2021
  Title: Jason Alan v. Trans Union LLC et al.
         Plaintiff contends that the Court lacks federal question jurisdiction over the
  action but does not address the existence of diversity jurisdiction. (See Motion at 4-6;
  Reply at 2-4).

         Jurisdiction under 28 U.S.C. § 1332 requires that the amount in controversy
  exceed $75,000 and that the parties meet the complete diversity rule. See Newman-
  Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 829 (1989). “[W]hen a complaint filed
  in state court alleges on its face an amount in controversy sufficient to meet the federal
  jurisdictional threshold, such requirement is presumptively satisfied unless it appears to
  a ‘legal certainty’ that the plaintiff cannot actually recover that amount.” Guglielmino
  v. McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2007) (citation omitted). In
  addition, “where it is unclear or ambiguous from the face of a state-court complaint
  whether the requisite amount in controversy is pled[,]” “[t]he removing defendant
  bears the burden of establishing, by a preponderance of the evidence, that the amount
  in controversy exceeds the jurisdictional amount.” Id. (citations omitted).

         Plaintiff acknowledges that the parties are diverse. (See Complaint ¶¶ 1, 2
  (stating that Plaintiff is a California citizen and Trans Union is incorporated in
  Delaware with its principal place of business in Illinois)). The question, then, is
  whether the $75,000 amount in controversy is met.

         Although the Complaint states in a conclusory manner under the “Jurisdiction
  and Venue” heading that the amount in controversy is “below $25,000,” (id. ¶ 5), it is
  clear from the face of the Complaint that the amount in controversy does exceed
  $75,000. The caption of the Complaint states that the amount in controversy “exceeds
  $25,000.” (Id. at 1). The Complaint alleges that Trans Union: (1) caused Plaintiff to
  incur a $790,000 loss on a real estate transaction, (id. ¶ 15); (2) damaged Plaintiff’s
  reputation in the amount of $150,000, (id. ¶ 19(d)); and (3) improperly removed
  Plaintiff’s $5,000 line of credit, (id. ¶ 21). In addition, the Complaint alleges that
  Plaintiff is entitled to treble damages under California Civil Code section 3345. (Id. ¶
  22).

       As a result, this case does not present a situation in which it is “unclear or
  ambiguous” from the face of the Complaint whether the $75,000 amount in
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              2
Case 2:21-cv-04785-MWF-AGR Document 20 Filed 08/04/21 Page 3 of 3 Page ID #:320


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

  Case No. CV 21-4785-MWF (AGRx)                             Date: August 4, 2021
  Title: Jason Alan v. Trans Union LLC et al.
  controversy is pled; rather, the amount in controversy requirement is “presumptively
  satisfied” because the Complaint expressly alleges that Plaintiff was damaged in an
  amount far exceeding $75,000.

         Accordingly, the Motion is DENIED. Because the Motion fails on the merits,
  Plaintiff’s request for sanctions is also DENIED.

        IT IS SO ORDERED.




  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              3
